Citation Nr: 1023252	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  05-25 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to special monthly compensation (SMC) by 
reason of being housebound.

2.  Entitlement to a disability evaluation in excess of 10 
percent for status post bunionectomy, left great toe.

3.  Entitlement to a disability evaluation in excess of 10 
percent for status post bunionectomy, right great toe.

4.  Entitlement to a disability evaluation in excess of 60 
percent for chronic low back syndrome.

5.  Entitlement to a disability evaluation in excess of 30 
percent for fracture of the right femur with right hip 
disability.

6.  Entitlement to a disability evaluation in excess of 10 
percent for a right knee disorder.

7.  Entitlement to a disability evaluation in excess of 50 
percent for post-traumatic stress disorder with organic mood 
and personality changes.

8.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of head trauma.

9.  Entitlement to a disability evaluation in excess of 10 
percent for loss of taste.

10.  Entitlement to a disability evaluation in excess of 10 
percent for loss of smell.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to December 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision issued by 
the Department of Veterans Affairs (VA) San Diego, 
California, Regional Office (RO), which, in pertinent part, 
denied the Veteran's claim for SMC by reason of being 
housebound.  Although the RO also denied SMC by reason being 
in need of aid and attendance, the Veteran limited his 
perfected SMC appeal to that of housebound status.

The case was previously before the Board in May 2007, when it 
was remanded for examination of the veteran and medical 
opinions.  The requested development has been completed.  


FINDINGS OF FACT

1. The Veteran is in receipt of a combined 100 percent 
disability rating for compensation based on his service-
connected disabilities; he does not have a single disability 
rated at 100 percent, nor does he have any additional 
disability independently ratable at 60 percent.  

2.  The evidence shows that the Veteran is not substantially 
confined to his dwelling and its immediate premises due to 
his service connected disabilities.  

3.  The Veteran did not submit a timely substantive appeal 
with respect to the issues involving entitlement to increased 
disability ratings; he has failed to allege specific errors 
of fact or law with respect to these issues.  


CONCLUSIONS OF LAW

1.  The criteria for SMC as a result of being housebound have 
not been met.  38 U.S.C.A. §§ 1114(l), 1114(s), 1502(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2009).

2.  The criteria for dismissal of the appeal for entitlement 
to a disability evaluation in excess of 10 percent for status 
post bunionectomy, left great toe have been met.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.202, 20.302 (2009).  

3.  The criteria for dismissal of the appeal for entitlement 
to a disability evaluation in excess of 10 percent for status 
post bunionectomy, right great toe have been met.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.302 (2009).

4.  The criteria for dismissal of the appeal for entitlement 
to a disability evaluation in excess of 60 percent for 
chronic low back syndrome have been met.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.202, 20.302 (2009). 

5.  The criteria for dismissal of the appeal for entitlement 
to a disability evaluation in excess of 30 percent for 
fracture of the right femur with right hip disability have 
been met.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.302 
(2009).  

6.  The criteria for dismissal of the appeal for entitlement 
to a disability evaluation in excess of 10 percent for a 
right knee disorder have been met.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.202, 20.302 (2009). 

7.  The criteria for dismissal of the appeal for entitlement 
to a disability evaluation in excess of 50 percent for post-
traumatic stress disorder with organic mood and personality 
changes have been met.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.202, 20.302 (2009). 

8.  The criteria for dismissal of the appeal for entitlement 
to a disability evaluation in excess of 10 percent for 
residuals of head trauma have been met.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.202, 20.302 (2009). 

9.  The criteria for dismissal of the appeal for entitlement 
to a disability evaluation in excess of 10 percent for loss 
of taste have been met.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.202, 20.302 (2009). 

10.  The criteria for dismissal of the appeal for entitlement 
to a disability evaluation in excess of 10 percent for loss 
of smell have been met.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.202, 20.302 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In June 2002, the Veteran filed a claim for service 
connection for a bilateral foot disability along with claims 
for an increased rating for his service-connected back 
disability.  He also filed a claim for a total disability 
rating for compensation based on individual unemployability 
(TDIU) at this time.  The RO provided the Veteran with pre-
adjudication notice for these issues in a December 2002 
letter.  A June 2003 RO rating decision adjudicated numerous 
issues including service connection for the claimed foot 
disabilities and increased disability ratings for the 
Veteran's various service-connected disabilities.  One issue 
adjudicated was SMC; the RO granted SMC based on housebound 
criteria for the period from November 1, 2002 to December 1, 
2002.  This grant was based on the assignment of 100 percent 
disability ratings for the Veteran's post-operative status as 
a result of surgery to both feet.  

In April 2004, the Veteran filed a notice of disagreement 
(NOD) to the June 2003 rating decision.  He specifically 
asserted that he was housebound from November 2002 to the 
present and that he would "always be housebound."  In an 
April 2004 letter, the RO provided the Veteran with the 
required notice with respect to SMC and housebound status.  
This notice substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim, the relative 
duties of VA and the claimant to obtain evidence, and the 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
to the extent that they are applicable in a claim for 
housebound status.  

The claim was readjudicated in a Statement of the Case (SOC) 
dated August 2005, and a Supplemental Statement of the Case 
dated December 2009.   

VA has obtained all the evidence relevant to the Veteran's 
claim including service treatment records, an extensive 
amount of VA treatment records, and accorded the Veteran 
several VA examinations.  VA has also assisted the appellant 
in obtaining evidence, and afforded him the opportunity to 
present written statements and evidence.  

In any event, the appellant has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.) See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision at this time.



II.  SMC based upon Housebound Status

The Veteran maintains that SMC is warranted by reason of 
being housebound.  In his August 2005 substantive appeal, VA 
Form 9, he asserted that "I am fully housebound and I am bed 
ridden 90% of the time."  In a written statement dated July 
2007 he further stated that "I am 100 % totally disabled AND 
housebound due to the constant and severe pain I am in my 
head, hands, shoulders, back, both hips, both feet both 
knees.  I haven't been to the VA because I physically can't 
be there all day, because I am both housebound and bed bound 
for days afterwards."  

The Veteran's service-connected disabilities and the 
associated rating assigned thereto are as follows:  low back 
disability with degenerative disc disease (60 percent); 
posttraumatic stress disorder (PTSD) with organic mood and 
personality changes (50 percent); fracture of the right femur 
with right hip disability (30 percent); residuals of head 
trauma with complaints of headaches, dizziness, and seizures 
(10 percent); tinnitus (10 percent); loss of smell (10 
percent); loss of taste (10 percent); limitation of motion of 
the right knee as a residual of right femur fracture (10 
percent); status post bunionectomy of right great toe (10 
percent); and, status post bunionectomy of left great toe (10 
percent).  The Veteran's total combined service-connected 
disability rating is 100 percent.  Service connection has 
also been denied for a variety of other disabilities 
including, but not limited to disabilities of both shoulders, 
both ankles, both wrists, the left knee, and the left hip.  

The veteran seeks entitlement to SMC based his being 
housebound.  Generally, SMC is payable based on the  need for 
regular aid and attendance of another person, or on account 
of being housebound.  

SMC at the housebound rate is payable to a veteran who has a 
single service-connected disability rated as 100 percent 
disabling and either (a) has an additional service-connected 
disability, or disabilities, independently rated as 60 
percent disabling, which (i) is/are separate and distinct 
from the service-connected disability rated as 100 percent 
disabling and (ii) involve(s) different anatomical or bodily 
symptoms; or (b) is permanently housebound by reason of a 
service-connected disability or disabilities.  The latter 
requirement is met when the veteran is substantially confined 
to his dwelling and the immediate premises as a direct result 
of service-connected disabilities, and it is reasonably 
certain that the disabilities will continue throughout his 
lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

The medical evidence of record establishes that the Veteran 
is in extreme pain as a result of a variety of orthopedic 
disabilities, many of which are service-connected.  A 
December 2003 VA surgical treatment record indicates that the 
Veteran was seen for follow-up appointment for severe back 
pain and that he was wheelchair bound due to the severe pain.  
A June 2008 VA treatment record also notes that the Veteran 
arrived in a wheelchair.  However, an August 2008 treatment 
note indicates that the Veteran was able to walk with a cane, 
but with poor functional status due to pain.  A November 2008 
treatment note indicates that the Veteran used a motorized 
wheelchair.  

In January 2009, a VA aid and attendance examination of the 
Veteran was conducted.  He could propel himself but had pain 
and muscle spasm with walking.  The examiner indicated that 
the Veteran was able to without the assistance of others 
about ten feet before pain set in, and that his ability to 
walk distances varied depending on the degree of spasm 
experienced at the time.  He reported that he sometimes 
missed church or a medical appointment because of pain.  The 
examiner noted that the Veteran ambulated with either a cane 
or the use of a motorized scooter.  

In July 2009, the most recent VA aid and attendance 
examination of the Veteran was conducted.  The Veteran 
reported that he drove himself to the examination, a distance 
of about six miles.  He had a current state driver's license.  
He indicated that he drove only rarely when his wife cannot 
drive him, and that he drove a normal, non-adapted 
automobile.  The examiner noted the Veteran's report of being 
"mainly housebound," only leaving the house for doctor's 
appointments and to attend church.  He reported ambulating 
with a cane around his house.  He used an electric wheelchair 
to ambulate on reporting for the examination.  

At a September 2009 VA examination he reported being 
wheelchair bound, and was only able to walk a few feet 
because of pain.  

Based on the foregoing evidence, including the two VA 
examinations, the criteria for entitlement to SMC on the 
basis of housebound status have not been met.  The initial 
threshold requirement for establishing entitlement to SMC at 
the housebound rate is that the Veteran have a single 
service-connected disability rated or ratable at 100 percent; 
this criterion is not met.  While the Veteran has a combined 
total service-connected disability rating of 100 percent, no 
single service-connected disability is rated at 100 percent.  
The two service-connected disabilities with the highest 
assigned disability ratings are a low back disability with 
degenerative disc disease rated at 60 percent, and PTSD with 
organic mood and personality changes rated at 50 percent.  
Simply put, these do not meet the threshold criteria to grant 
SMC on the basis asserted by the Veteran.  See 38 C.F.R. 
§ 3.350(i).  Moreover, the evidence does not establish that 
the Veteran is housebound.  He is not substantially confined 
to his dwelling and the immediate premises.  While the 
Veteran has severe pain, he leaves the home for medical 
appointments and to attend church.  He is also capable of 
driving himself.  

The preponderance of the evidence is against the claim for 
SMC by reason of being housebound; there is no doubt to be 
resolved; and entitlement to SMC by reason of being 
housebound is not warranted. 38 U.S.C.A. § 5107(b), 38 C.F.R. 
§ 4.3.


III.  Increased Rating Issues

In addition to the denial of housebound status, the June 27, 
2003 RO rating decision addressed numerous other claims.  
Service connection was granted for status post bunionectomy, 
left and right great toe, and an evaluation of 10 percent for 
each foot was assigned, effective from December 1, 2002; the 
disability evaluation for chronic low back syndrome was 
increased to 60 percent, effective from June 28, 2002; the 
disability evaluation for fracture of the right femur with 
right hip disability was increased to 30 percent, effective 
from June 28, 2002; the disability evaluation of a right knee 
disorder was increased to 10 percent, effective from June 28, 
2002; a disability evaluation in excess of 50 percent for 
post-traumatic stress disorder with organic mood and 
personality changes was denied; a disability evaluation in 
excess of 10 percent for residuals of head trauma was denied; 
a disability evaluation in excess of 10 percent for loss of 
taste was denied; and a disability evaluation in excess of 10 
percent for loss of smell was denied.  

In April 2004, the veteran submitted a written statement 
expressing that he was "filing a 'Notice of Disagreement' 
with the VA rating decision dated June 27, 2003." The Board 
construed this statement as a notice of disagreement with 
respect to all of the issues that were addressed in that 
decision.  In May 2007, these issues were remanded with 
instructions that a Statement of the Case (SOC) be issued to 
provide the Veteran the opportunity to perfect an appeal.  
Manlincon v. West, 12, Vet.App. 238 (1999).  

The May 2007 Board remand further instructed that the Veteran 
and his representative be advised of the need to file a 
timely substantive appeal.  The SOC was issued in December 
2009.  The cover letter specifically informed the Veteran 
that he had to file his substantive appeal within 60 days of 
the date of the letter.  A VA Form 9 was supplied with the 
SOC.  No substantive appeal was filed.  The Veteran's 
representative included the issues on a written brief 
submitted in April 2010.  However, this document does not 
meet the requirements of a timely filed substantive appeal.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.302 (2009).

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed. 38 U.S.C.A. § 7105 (West 2002).  No substantive 
appeal has been filed with respect to the Veteran's claims 
for increased disability ratings, and no specific error of 
fact or law has been alleged with respect to these issues.  
There remain no allegations of errors of fact or law for 
appellate consideration with respect to these issues. 
Accordingly, the Board does not have jurisdiction to review 
the appeal with respect to these issues and they are 
dismissed.






ORDER

Entitlement to SMC by reason of being housebound is denied.

The appeal for a disability evaluation in excess of 10 
percent for status post bunionectomy, left great toe is 
dismissed.

The appeal for a disability evaluation in excess of 10 
percent for status post bunionectomy, right great toe is 
dismissed.

The appeal for a disability evaluation in excess of 60 
percent for chronic low back syndrome is dismissed.

The appeal for a disability evaluation in excess of 30 
percent for fracture of the right femur with right hip 
disability is dismissed.

The appeal for a disability evaluation in excess of 10 
percent for a right knee disorder is dismissed.

The appeal for a disability evaluation in excess of 50 
percent for post-traumatic stress disorder with organic mood 
and personality changes is dismissed.

The appeal for a disability evaluation in excess of 10 
percent for residuals of head trauma is dismissed.

The appeal for a disability evaluation in excess of 10 
percent for loss of taste is dismissed.

The appeal for a disability evaluation in excess of 10 
percent for loss of smell is dismissed.

___________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


